Citation Nr: 1422146	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5. Entitlement to a separate evaluation for a left ankle disability apart from his service-connected residuals of a shrapnel wound to the left calf and thigh.

6. Entitlement to service connection for a cervical disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to August 1987 and received the Purple Heart and Combat Action Ribbon among other decorations for this service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, NH. 

In September 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

After the issuance of the May 2011 Statement of the Case, additional treatment records were submitted in October 2013.  These records were accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c). 

The issue of entitlement to service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to a separate evaluation for a left ankle disability, entitlement to an increased rating for GERD, and entitlement to service connection for a cervical disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was exposed to mortar and machine gun fire while in active service in Vietnam, and he performed duties as an instructor on simulated mortars for three years during service.   

2. The Veteran's left ear sensorineural hearing loss was present during his January 2009 VA audiological examination.

3. The Veteran's hearing underwent a significant shift during his active service.   

4. The evidence of record does not demonstrate that the Veteran has a current right ear hearing loss disability.  

5. The Veteran's tinnitus began during his active service. 

6. The Veteran had multiple elevated blood pressure readings during active service.

7. The Veteran's hypertension was diagnosed within a year of exiting active service.






CONCLUSIONS OF LAW

1. The criteria for service connection for a hearing loss disability of the left ear have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).

2. The criteria for service connection for a hearing loss disability of the right ear have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Thus, in the absence of proof of a present "disability" (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 C.F.R. § 3.303(b) there are two alternate means of establishing service connection for certain enumerated chronic conditions, including sensorineural hearing loss and hypertension.  First, if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, service connection will be warranted unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336. 

If an injury or disease was alleged to have occurred or been aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, while the statute provides a presumption that a particular injury occurred in service, it is still necessary for the Veteran to demonstrate the presence of a current disability and to establish a nexus between the in-service event and the disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is currently seeking service connection for multiple disabilities that he believes are the result of his military service.  The Veteran served courageously and honorably in the Republic of Vietnam during a time of war.  The claims file indicates that the Veteran received the Purple Heart.  Therefore, the Veteran is entitled to the combat presumption discussed above.

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran contends that he suffers from a bilateral hearing loss disability as a result of his military service.  However, as will be discussed below, the evidence of record establishes that the Veteran has a hearing loss disability of the left ear due to his service, but that he does not have a current hearing loss disability of the right ear for VA purposes.  

The Veteran had active service for 20 years and the Veteran indicates that he wore hearing protecting for the final 12 years of his service.  However, at the start of his active service, the Veteran was exposed to mortar, machine gun, and artillery fire. The Veteran was in Vietnam for approximately nine months.  During that time, he reported using machine guns and rifles on a daily basis without hearing protection, and was approximately two feet from an exploding mortar shell on his left side.  The Veteran also reported a period of three years where he was an instructor on simulated mortars without the use of hearing protection.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App at 155. If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

An audiological evaluation in October 1973 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
5
0
0

During a January 1979 periodic examination the pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
x
5
LEFT
25
10
10
x
5





During a subsequent audiological evaluation during service in August 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
20
LEFT
10
5
5
10
20

An October 2005 report of a private otolaryngologist reflects that the Veteran described a history of 6-7 months of background noise and a long history of noise exposure both in service and as a police officer.  Examination was performed and revealed mild to moderate neural hearing loss slightly symmetric at 4000 hertz on the left.  The private physician concluded the Veteran had mild asymmetrical hearing loss although strong history to support left noise exposure exceeds right. 

The Veteran underwent a VA audiological examination in January 2009 regarding bilateral hearing loss.  The Veteran reported that he noticed a difference in his ears upon leaving the service ( approximately 20 years prior) and that his wife had had commented on his difficulty hearing at that time.  The Veteran stated that his hearing loss had become more significant in recent years.     

The January 2009 audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
35
LEFT
15
15
10
45
55

Speech recognition performed with the Maryland CNC word list was 96 percent in the right ear and 96 percent in the left ear. 

The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally; however, the hearing loss in the right ear did not meet the VA criteria for a hearing loss disability.  The examiner commented that the Veteran's medical records from 1973 through 1986 demonstrated hearing within normal limits, and did not show significant worsening of the Veteran's hearing during service.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to military service.  He indicated that the Veteran's asymmetric hearing loss may have been related to post-service target shooting as a police officer or a medical pathology.    

The Veteran has stated that he has been suffering symptoms of hearing loss and tinnitus since exiting service.  He reports that his hearing loss has progressively worsened in the past 10 years causing him to seek service connection.  Further, the Veteran contended that he has not experienced significant noise exposure since exiting service and that he frequently used hearing protection in his post-military occupation as a police officer.
 
The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

The Board concedes that the Veteran had acoustic trauma in-service and that his audiograms reflect a significant upward shift in threshold during service.  The Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As some service audiograms reflected findings in the left ear over 20 decibels the Board finds that there was some degree of hearing loss during service.  The 2009 examiner did not consider this and failed to account for the Veteran's statements that he frequently used hearing protection after service when considering whether there was a medically sound basis to attribute the Veteran's post service findings to his in-service shift in hearing.  Additionally, no evidence of a medical pathology of the ears is of record.  As the VA examiner based his findings on an inaccurate factual basis, the Board finds that his nexus opinion is insufficient to determine service connection.  Additionally, the Veteran has competently testified as to the continuity of his hearing loss since separation from service.  In cases such as this, VA shall give the benefit of the doubt to the claimant. 

Unfortunately, while the Veteran is competent to testify to continuity of symptoms of hearing loss since service, the Veteran's senses cannot provide an accurate gauge of when his hearing loss would meet the VA standard for disability.  The evidence provided by the 2009 VA audiogram outweighs the Veteran's opinion in this area and demonstrates that the Veteran's right ear hearing loss does not currently meet the VA standards for disability.  As such, the Veteran's hearing loss of the right ear cannot currently receive service connection, as the initial criterion for service connection has not been met.  In the absence of proof of a present "disability", there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim for right ear hearing loss, the benefit of the doubt rule does not apply.  See 38 C.F.R. § 3.102.

However, the Veteran's left ear clearly meets the threshold required by 38 C.F.R. § 3.385 and he therefore has a current disability.  As discussed above, the evidence also demonstrates that some degree of hearing loss was noted during service and symptoms continued since service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted based on continuity of symptomatology from separation from service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

Entitlement to Service Connection for Tinnitus

In his Board hearing, the Veteran stated that there was ringing in his ears during service when the June 1968 mortar blast occurred.  He reported that he had been suffering symptoms of hearing loss and tinnitus since exiting service.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As a layperson, the Veteran is competent to report on that which comes to his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376.  With respect to addressing matters such as diagnosis and etiology, if the condition is "simple" in nature, such an assessment can be made without a corresponding medical opinion.  See also Barr, at 303.  Tinnitus is, essentially, a ringing in the ears, and it is something that the Veteran is uniquely qualified to perceive and assess.  His accounts of tinnitus are credible and the Board does not doubt that the Veteran had grown accustomed to the ringing in his ears during his extended period of service.  The Veteran served in a noisy environment, and the circumstances of service are thus not of the sort to raise doubt with respect to his allegation of tinnitus.  Further, he is competent to make a current diagnosis of tinnitus as a layperson, and to report that his disorder began in active service.  

While the 2009 VA examiner opined that the Veteran's tinnitus was less likely than not due to his active service, the Board finds that the examiner's opinion should be given less weight than the Veteran's as the examiner's opinion was based on an inaccurate factual basis.  The examiner failed to account for the Veteran's statements that he frequently used hearing protection after service and that his tinnitus began during his active service.  

Accordingly, the credible and competent evidence of record establishes that the Veteran's current tinnitus first manifest during his service due to his in-service acoustic trauma.  As such, service connection for tinnitus is granted.  

Entitlement to Service Connection for Hypertension

The Veteran contends that he suffered from elevated blood pressure during service and that he was diagnosed with hypertension within one year of exiting active service.  The medical evidence of record shows that the Veteran has a current diagnosis of hypertension.  

As noted above, hypertension is one of the enumerated chronic diseases under 38 C.F.R. § 3.309 and accordingly service connection may be established based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such diseases shall be presumed to have been incurred in service, even though, there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

While the Veteran's service treatment records do not demonstrate an in-service diagnosis of hypertension, multiple instances of elevated blood pressure can be found.  On December 27, 1979, the Veteran's blood pressure was recorded to be 140 systolic and 90 diastolic. On February 2, 1984, his blood pressure was recorded as 138 over 90.  On August 15, 1986, his blood pressure was recorded as 132 over 90.  On January 19, 1987, the Veteran's blood pressure was recorded to be 150 over 100.  Later that day, his blood pressure was recorded to be 148 over 106.

During his September 2013 hearing, the Veteran stated that he exited service in August 1987 and entered a police academy in the following spring.  He stated that during his intake physical his blood pressure was very high and he was ordered to go see his doctor.  He was subsequently diagnosed with hypertension and was placed on medication to get it under control.  

The Veteran is competent to provide testimony regarding a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau.  The Veteran's testimony indicates that he was diagnosed with hypertension within one year of exiting service and that he should be granted service connection for hypertension under 38 C.F.R. § 3.307.  Further, the evidence of record further supports his testimony as the Veteran has provided treatment records from his private physician reflecting a diagnosis of hypertension and treatment with medication as early as November 1988.  Further, even if this is construed to be the first diagnosis (and thus a year and 3 months after exiting service), the Veteran's service and private medical records indicate that the Veteran had symptoms of high blood pressure during service that continued until it was diagnosed and the Veteran would be entitled service connection under 38 C.F.R. § 3.303(d).  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection hypertension is warranted based upon a diagnosis of hypertension within one year of exiting service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.   See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The RO provided the Veteran with VCAA notice in an August 2008 letter, which was issued before the January 2009 rating decision that the Veteran appealed. 

It is pertinent to note that the Veteran is represented by the New Hampshire State Veterans Council, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The claims file contains the Veteran's service medical records, post-service medical records, and statements from the Veteran.  In September 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  During that hearing, the Veteran's representative and the Veterans Law Judge explained the issues and asked questions to draw out the current nature of the Veteran's contentions.  The hearing focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, the Veteran was provided a VA audiological examination regarding his right ear hearing loss.  While that exam was considered insufficient regarding a possible nexus opinion, the evidence regarding whether the Veteran has a current disability was competent.  As the evidence of record does not indicate that the Veteran has a current right ear hearing disability there is no need to obtain another VA examination in relation to this claim.

With regard to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of those issues on the merits.  See Conway, 353 F.3d at 1374; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Service connection for sensorineural hearing loss of the left ear is granted. 

Service connection for sensorineural hearing loss of the right ear is denied.

Service connection for tinnitus is granted. 

Service connection for hypertension is granted. 


REMAND

The Veteran's claims for a separate evaluation for a left ankle disability, entitlement to an increased rating for GERD, and entitlement to service connection for a cervical disability require further development prior to adjudication.  

In his July 2008 claim for service connection, the Veteran indicated that he had left leg injuries that occurred in 1968 (left calf) and in 1983 (left ankle).  The Veteran was granted service connection for shrapnel wound residuals regarding his 1968 left calf injury, but his left ankle injury was determined to be claimed as part of that injury.  In his May 2009, NOD the Veteran requested a separate rating for his left ankle.  The Veteran indicated during his 2013 hearing that his left ankle condition was not related to his 1968 left calf injury, but was due to a fracture of his left ankle suffered in 1984. The Veteran's service treatment records indicate that the Veteran was diagnosed with a sprain of his left ankle in March 1984 and later diagnosed with a lateral malleolus avulsion fracture of the left ankle in April 1984.

The Veteran contends that his ankle lacks stability and has painful pronation due to this injury.  However, while the Veteran's medical records reference joint pain of his left lower extremity, no specific diagnosis regarding the Veteran's left ankle is of record.  When the Veteran was previously examined in January 2009, the examiner opined that the Veteran's gunshot wound did not affect muscle function of the ankle.  However, the examiner did not opine as to whether any left ankle disability was present.  Therefore, the Board finds that the claim should be remanded for a VA examination to determine if the Veteran suffers from a current left ankle disability, and if so if that disability is due to the Veteran's 1968 gunshot wound or any other injury incurred in his active service.    

The Veteran has also alleged entitlement to an increased rating for GERD.  The Veteran has reported symptoms of dysphagia, pyrosis, regurgitation, and periods of upper abdominal pain.  During his September 2013 hearing, the Veteran indicated that his condition has gotten progressively worse since his prior evaluations in 2009.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this is not the case, a new, comprehensive VA examination, addressing the severity of the service-connected GERD should be afforded.

Finally, the Veteran has claimed entitlement to service connection for a cervical disability based upon injuries suffered in-service.  The Veteran reported that he had to rustle a prisoner to the ground and incurred radiating pain in his neck.  He also reported an instance when he was lifting weights in the service and he experienced a strain to his back and neck.  The Veteran also reported an instance in service when he was preparing for a jump from a helicopter and he felt severe pain in his neck when he turned his head.  The Veteran has stated that his neck pain has not been continuous, but that it has been periodic since his in-service injuries occurred.  The Veteran's service treatment records indicate that in June 1971 the Veteran "pulled a muscle while running up a flight of stairs."  He reported that he was unable to bend over or "even look down without pain."  Records from June 1973 and January 1987 indicate that the Veteran was injured while handling a prisoner and he had pain in his mid-back and shoulder after lifting weights.  

The January 2009 VA examiner stated that "the first record of the Veteran complaining of any neck pain" was on May 6, 2003 related to an injury that occurred lifting a tire at work.  The examiner opined that the Veteran's cervical condition was "less likely due to injuries sustained during the mortar explosion and more likely due to the workmens' compensation injury of May 2003.  As the Veteran records indicate that the Veteran had pain when "looking down in 1971" and the Veteran's contentions of neck problems as a result of injuries other than the 1968 mortar explosion, the Board finds that an addendum opinion is required that addresses the Veteran's contentions regarding his neck pain that occurred prior to 2003 and his contended in-service neck injuries.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any condition of the left ankle, to include: degenerative joint disease and residuals of a left ankle fracture.  The examiner must review the claim file and should note that review in the report.

If a left ankle disability is found, the examiner must provide an opinion as to whether the left ankle disability is affected by his service-connected calf wound.  If not, the examiner should opine if is at least as likely as not (50 percent or greater probability) that any left ankle condition found is related to the Veteran's service in any way.  The examiner must comment upon the Veteran's 1984 left lateral malleolus avulsion fracture.  If any left ankle disorder found is attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  
Further, if a left ankle disability is found the examiner should provide a determination regarding the current level of severity of such a left ankle disorder. 

Complete rationales for any opinions must be provided.

2.  Schedule the Veteran for an examination to determine the current level of severity of his service-connected GERD.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands for further development.  

3.  The AOJ should provide the January 2009 VA examiner the claims folder, as well as access to any records in Virtual VA or VBMS, and request an addendum opinion regarding a possible nexus between the Veteran's current cervical disorder and his in-service neck pain and any neck-related injuries.  If the January 2009 VA examiner is unable to provide the requested opinion, the AOJ should request the opinion from another qualified physician. 

The claims folder, including a copy of this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the examiner should provide an opinion as to the following: 

(a) The examiner should identify all current neck disorders.  For each disorder identified, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that had its onset in service or is related to his military service. In so doing, the examiner should specifically discuss the following:

1) the 1971 incident when the Veteran had pain looking down;

2) when the Veteran was injured while handling a prisoner;

3) and when the Veteran had pain in his mid-back and shoulder after lifting weights.

The examiner is advised that the Veteran is competent to report in-service injuries, as well as, his symptoms and history.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Following this, return the case to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


